        Case 1:20-cv-00468-NONE-JLT Document 16 Filed 03/02/21 Page 1 of 1
 1   LTL ATTORNEYS LLP
     David W. Ammons (SBN 187168)
 2    david.ammons@ltlattorneys.com
 3   Julia Levitskaia (SBN 286042)
       julia.levitskaia@ltlattorneys.com
 4   300 S. Grand Avenue, 14th Floor
     Los Angeles, CA 90071
 5   Tel: (213) 612-8900
     Fax: (213) 612-3773
 6
     Attorneys for Defendant Wal-Mart Associates, Inc.
 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    CARLOS GUTIERREZ, an individual,                 CASE NO.: 1:20-cv-00468-NONE-JLT
12                          Plaintiff,                 [PROPOSED] ORDER VACATING THE
                                                       SETTLEMENT CONFERENCE
13           vs.                                       (Doc. 15)
14    WAL-MART ASSOCIATES, INC.; and
      DOES 1 through 100 inclusive,
15
                            Defendant.
16

17

18      The parties have agreed to engage in private mediation on April 5, 2021, with each side to bear
19   their own fees and costs associated with it (Doc. 15). Thus, the Court GRANTS the request (Id) to
20   vacate the settlement conference. The parties SHALL file a joint report informing the Court of the
21   outcome of the mediation within seven calendar days of its completion.
22

23

24   IT IS SO ORDERED.

25      Dated:     March 2, 2021                             /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
26

27
28
